Citation Nr: 0517538	
Decision Date: 06/28/05    Archive Date: 07/07/05	

DOCKET NO.  04-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a left orchiectomy due to an 
atrophic left testis. 

2.  Entitlement to service connection for a disability 
manifested by neuropathic left scrotal pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals on 
appeal from a July 2003 rating decision of the VARO in 
Nashville, Tennessee, that denied entitlement to the benefits 
sought.  


FINDINGS OF FACT

1.  Evidence requisite for an equitable disposition of the 
claims addressed by this decision has been developed and 
obtained, and all due process has been accorded.

2.  By a decision dated in December 1977, the Board denied 
service connection for removal of a left testicle.

3.  The evidence added to the record since the 1977 Board 
decision is cumulative of the evidence previously considered 
with regard to service connection for removal of the left 
testicle, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.

4.  A disability manifested by neuropathic left scrotal pain 
is not shown to be related to the veteran's active service or 
any incident occurring therein.  


CONCLUSIONS OF LAW

1.  The December 1977 Board decision in which service 
connection for removal of the left testicle was denied is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).  

2.  The evidence received since the December 1977 Board 
decision is not new and material, and the claim of 
entitlement to service connection for removal of the left 
testis has not been reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  

3.  A disability manifested by neuropathic scrotal pain was 
not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153; 38 C.F.R. 
§§ 3.102, 3.303, 3.306, (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
residuals of a left orchiectomy due to atrophic left testis 
and for a disability manifested by neuropathic left scrotal 
pain.  In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent laws and regulations and their 
application to the evidence of record.

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA), which was enacted on November 
9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  The VCAA eliminated the former statutory requirement 
that a claim be well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  These are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are discussed 
below, the implementing regulations are also effective 
November 9, 2000.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

With regard to the claim to reopen cased on the submission of 
new and material evidence, the Board notes that the 
provisions of 38 C.F.R. § 3.156(a), regarding new and 
material claims, and the second sentence of 38 C.F.R. 
§ 3.159(c) were amended, effective August  29, 2001.  These 
amendments are effective only as to claims received on or 
after August 29, 2001.  Since the veteran's claim to reopen 
was received in June 2003, the amendments are applicable to 
this claim and will be addressed below.  

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist a claimant in the development of his claim 
does not apply unless and until the claim is reopened.  Once 
the claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  As will 
be discussed below, the Board has determined that the claim 
in this case is not reopened.  

With regard to the duty to notify, the VCAA requires VA 
notify a claimant of the information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of its duties, 
VA is to specifically inform the claimant of what portion, if 
any, of the evidence is to be provided by him and what part, 
if any, VA will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements. 

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002; 38 C.F.R. 
§ 3.159(b)(1).  

In this case, a VCAA notice letter sent to the veteran in 
June 2003 informed him what the evidence had to show to 
establish entitlement to service connection.  He was also 
told what constituted new and material evidence, and he was 
also informed that evidence that was cumulative in nature and 
tended to reinforce a previously established point was not 
considered new.  He was told that material evidence had to 
bear directly and substantially upon the issue under 
consideration.  

Secondly, the RO must inform the claimant of the information 
and evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b)(1).  In the June 
2003 letter, the RO informed the veteran that VA had 
requested and received treatment records from the VA Medical 
Center in Mountain Home, Tennessee.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  In the June 
2003 communication, the veteran was informed what the 
evidence had to show to establish entitlement, what 
additional information or evidence was needed from him, what 
he could do to help with the claim, and where he was to send 
the information and evidence.

Finally, the RO must also request that the claimant provide 
any evidence in his possession that pertains to the claim.  
He was provided with a VA Form 21-4138, Statement in Support 
of Claim, in which he was to tell VA about any additional 
information or evidence that he wanted VA to try to get for 
him.  This statement essentially complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

The Board finds that its June 2003 communication as well as 
the July 2003 rating action and the December 2003 statement 
of the case essentially notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate his claims, 
and they indicated what portion of the information and 
evidence was to be provided by the veteran and what portion 
VA would attempt to obtain on his behalf.

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and what is required of VA in connection with 
his claim.  

With regard to the duty to assist, in general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  The Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The record contains VA outpatient 
treatment records and there is no indication of any 
outstanding evidence that has not been associated with the 
claims folder.  

The veteran, therefore, has been accorded sufficient 
opportunities to present evidence and argument in support of 
his claims.  Therefore, the Board finds that the provisions 
of the VCAA have been considered, and for the reasons 
expressed above, the development of the claims has been 
consistent with the provisions of the VCAA.

The Board notes that a recent case of the United States Court 
of Appeals for Veterans Claims has held the compliance with 
38 U.S.C.A. § 5103 requires that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, since the 
VCAA notice was provided to the veteran prior to the initial 
RO adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as stated 
by the Court in Pelegrini.

All that VCAA requires is that the duty to notify is 
satisfied and that a claimant be given the opportunity to 
submit information and evidence in support of his claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) (an 
error is not prejudicial when it did not affect the essential 
fairness of the adjudication).  

Pertinent Laws and Regulations

Service Connection in General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all the evidence, 
including that pertinent to service, shows that the 
disability was incurred in service.  38 C.F.R. § 3.303; 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111 (West 
2002), VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  The 
United States Court of Appeals for the Federal Circuit has 
adopted the General Counsel's position.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of that condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue that is material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In general, Board decisions are final.  However, pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to the claim.

38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the [VA] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a Board decision becomes final under § 7104, absent the 
submission of new and material evidence, the claim cannot be 
reopened and adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that there has been a regulatory change with 
respect to new and material evidence that applies 
prospectively to all claims made on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  The veteran filed his claim to reopen 
in June 2003, subsequent to this date.  Therefore, the new 
version of the law, set forth in the following paragraph, is 
applicable in the instant case.  

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant the claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove the merits of the 
claim as to each separate element that was specified as a 
basis for the last final disallowance of the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that VA's 
statutory duty to assist the veteran in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins 
v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all the 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  

As noted above, the veteran's claim of entitlement to service 
connection for removal of the left testicle was denied by the 
Board in a December 1977 decision.  

Of record at the time of the Board's decision were the 
veteran's service medical records.  They included the report 
of entrance examination at which time the veteran reported 
having had mumps.  In June 1966, he was found to have mild 
pain and swelling of three weeks' duration in an atrophic 
left testis.  This was described as one-third its normal 
size.  Nodules were found in the epididymitis and spermatic 
cord.  A left orchiectomy was performed.  At the time of 
separation examination no disabling residuals of the 
orchiectomy were noted.  

Also of record at the time of the Board decision were 
statements from relatives and a service comrade.  A June 1977 
statement from the service comrade referred to one occasion 
when they were washing windows and the individual 
accidentally struck the veteran in the groin.  He recalled 
that about a week or so later, the pain got worse and caused 
the veteran to go to the hospital.  

The statements from the relatives are to the combined effect 
that the veteran had had no testicular trouble following the 
mumps until he entered active service.  

The Board found that the atrophic left testis that required 
the orchiectomy in service was caused by preservice mumps and 
therefore clearly preexisted military service.  It was found 
that the surgery performed in service was remedial in nature 
and did not demonstrate an increase in severity of the 
disorder.  

The events added to the record since the time of the 1977 
decision includes a July 2003 statement from the same service 
comrade.  The statement is to the same effect as the one the 
individual made back in June 1977.

The additional medical evidence of record pertains to 
treatment and evaluation of the veteran in 2002 and 2003 for 
complaints which included left scrotal pain.  None of the 
records relate any current problems to the veteran's active 
service decades earlier.  In the absence of any causal 
relationship between current problems and the veteran's 
service, this additional medical evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

As noted above, the statement from the service comrade is to 
the same effect as the one he made back in 1977 and therefore 
this does not constitute new evidence as required by law.  

Indeed, the only evidence that would tend to relate any 
current problems to the veteran's active service are his own 
assertions made in various pieces of correspondence to VA.  
However, the contentions amount to a reiteration of 
contentions he made at the time of his initial claim for 
service connection which was denied by the Board in 1977.  
Also, because the veteran is not a medical expert, he is not 
qualified to express an opinion regarding the onset or the 
medical causation of any disorder.  The veteran's lay 
opinions could not be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court specifically stated:  "Lay 
assertions of medical causation...cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108."  

The Board therefore determines that the additionally 
submitted evidence is not persuasive as to whether any 
current disorder of the groin region was incurred in or 
aggravated by the veteran's active service.  There is no 
competent medical evidence linking any currently identified 
disability of the scrotal region to the veteran's active 
service.  Accordingly, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for removal of the left testis.  The 
Board notes that the veteran is always free to reopen his 
claim with the submission of medical documentation providing 
a causal link between any current difficulties he may be 
experiencing and his active service, whether by incurrence or 
aggravation.

With regard to the claim for service connection for a 
disability manifested by neuropathic left scrotal pain, the 
medical evidence shows the veteran complained of left 
inguinal pain at a VA medical facility in July 2002.  In 
November 2002 he was described as having neuropathic left 
scrotal pain that was unrelieved with medication.  This was 
related to the loss of his left testis.  However, as noted 
above, service connection for residuals of the orchiectomy is 
not in order.  Accordingly, service connection on a secondary 
basis under the provisions of 38 C.F.R. § 3.310 is not in 
order.  That provision provides that disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2004).  

Thus, with service connection not in effect for removal of a 
testis, there is no secondary condition for which service 
connection may be granted.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for residuals of 
a left orchiectomy due to atrophic left testis, the claim is 
denied.

Service connection for disability manifested by neuropathic 
left scrotal pain is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


